DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-064847 filed March 29, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/011982 filed March 26, 2018.
Response to Restriction Election
Applicant’s election of Group I, claims 16-19, 21, 22, and 24, and Species I, solution treatment between the carbide precipitation heat treatment and the aging treatment, claim 20, in the reply filed on August 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
Claim Interpretation
	Claim 18 lines 3-6 “in the heat treatment step for carbide precipitation optimization, a lower limit temperature T1 is determined by Formula (1):…” is being interpreted as further defining the relationship between the contents of component elements of the Ni-base alloy and the temperature of the heat treatment step for carbide precipitation optimization. If T1 is lower than 1,255°C, then the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 lines 5-7 “a temperature which is equal to or higher than 1,255 °C according to contents (mass%) of component elements of the Ni-base alloy” renders the claim indefinite. It is unclear how the temperature of equal to or higher than 1,255 °C is according to the contents of component elements of the Ni-base alloy. Claim 16 lines 11-23 recite the Ni-based alloy composition. It is unclear whether this composition is the contents of component elements that determine the temperature or if a further relationship between the contents of the component elements and the temperature is required. However, such a relationship is not recited in claim 16. For the purpose of examination claim 16 will be given the broadest reasonable interpretation of a temperature range of 1,255 to 1,350°C for the Ni-base alloy composition in lines 11-23.
Claims 17-22 and 24 are rejected as depending from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 5,820,700) and optionally Hardy (US 2017/0022586).
Regarding claim 16, DeLuca teaches a nickel base superalloy (1:12-14) with a composition that overlaps with that claimed (3:1-18, 37-41) processed by heat treatment (2:30-32) to solution all of the hard particles such as carbides that can be the source of fatigue cracks leaving only enough of these particles in the grain boundaries to control grain growth (i.e. heat treatment step for carbide precipitation optimization) (2:47-55) at a temperature approximately 50°F above the y’ solvus temperature (i.e. at a temperature according to contents (mass%) of component elements of the Ni-base alloy) followed by conventional lower temperature heat treatments (3:42-56) with an example being held at 2285°F (1252°C) for 4 hours (i.e. a heat treatment step for carbide precipitation optimization of heating the additive manufacture object for 0.5 to 100 hours at 1255 to 1350°C), HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours, precipitation heat treating at 1975°F+/-25°F (1066 to 1093°C) for 4 hours, then aging at 1600°F+/-25°F (857 to 885°C) for 20 hours (5:1-20) (i.e. an aging treatment for 1 to 30 hours at a temperature of 800 to 950°C after the heat treatment step for carbide precipitation optimization). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
DeLuca teaches heat treatment at approximately 50°F above the y’ solvus temperature (3:42-56), which overlaps with the claimed range of 1,255 to 1,350°C such that a prima facie case of obviousness exists. MPEP 2144.05(I). The y’ solvus temperature is dependent on the composition of the alloy. 
DeLuca teaches boron present as a trace element in a minor amount (3:37-42), which overlaps with the claimed B content of 0.001 to 0.02% such that a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the teaching in DeLuca of B as a trace element in a minor amount (3:37-42) does not read on the claimed B content, then the below rationale is applied.
Hardy teaches a nickel-base alloy ([0001]) with 0 to 0.175 at% B (Table 1, Fig. 6), in the region of 0.02 to 0.032 wt% ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the alloy of DeLuca to include 0.02 to 0.032 wt% B because this amount of B optimizes the resistance to intergranular crack growth from high temperature dwell fatigue cycles (Hardy [0048]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 16
DeLuca 3:1-18, 37-41
Co
15 to 25
17.0 max
Cr
10 to 25
6.0 to 22.0
Mo
0 to 3.5
9.0 max
W
0.5 to 10
12.5 max
Al
1.0 to 4.0
6.7 max
Ti
0 to 5.0
5.0 max
Ta
0 to 4.0
4.5 max
Nb
(i.e. Columbium)
0 to 2.0
1.25 max 
C
0.03 to 0.2
0.006 to 0.17
B
0.001 to 0.02
Minor amount
Zr
0 to 1.0
Minor amount
Ni
Balance
Remainder
Hf
-
2.5 max
Fe
-
18.5 max
Rh
-
3.25 max

	The preamble of claim 16 recites a “heat treatment for an additive manufactured Ni-base alloy object which is performed on an additive manufactured object formed of a Ni-base alloy laminate-molded into a predetermined shape”. Claim 16 is directed to a “heat treatment”. The heat treatment being “for an additive manufactured Ni-base alloy object which is performed on an additive manufactured object formed of a Ni-base alloy laminate-molded into a predetermined shape” has been considered and determined to recite the intended use of the claimed heat treatment that does not result in a manipulative difference between the claimed invention (i.e. the heat treatment process) and the prior art. Therefore, prior art that teaches the claimed heat treatment on an object reads on claim 16. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recite purpose or intended use results in a manipulative difference between the claimed invention and the prior art. MPEP 2111.02(II).
 The body of claim 16 lines 4-5 requires an “additive manufactured object”, which is a product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). DeLuca teaches a nickel base superalloy (1:12-14) with a composition that overlaps with that claimed (3:1-18, 37-41) such that the product of DeLuca renders the claimed additively manufactured Ni-base alloy object obvious. Further, the structure of a cast alloy (DeLuca 3:42-45) is substantially similar to the claimed additive manufactured object. Both are alloys manufactured of substantially similar material (i.e. Ni-base alloy) and composition (i.e. claim 16 lines 11-23) and are manufactured for use in gas turbine engines (applicant’s specification [0006]; DeLuca 1:18-39), such that the shape of the objects are substantially similar.
Regarding claim 17, DeLuca teaches Al of 6.7% max and Ti of 5.0% max (3:1-18). Al(%)+0.5xTi(%) is (6.7)+(0.5*5.0), which is 9.2% max. DeLuca teaches W of 12.5% max and Mo of 9.0% max (3:1-18). W(%)+0.5xMo(%) is (12.5)+(0.5*9.0), which is 17% max. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, DeLuca teaches a nickel base superalloy composition (3:1-18, 37-41). T1 for the alloy of DeLuca is 1005 to 1236°C.
Regarding claim 19, the composition of DeLuca includes Ti of 5.0% max, Ta of 4.5% max, and Nb (i.e. Columbium) of 1.25% max (3:1-18). The total content of Ti, Ta, and Nb is 10.25% max. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, DeLuca teaches holding at 2285°F (1252°C) for 4 hours (i.e. a heat treatment step for carbide precipitation optimization), HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours (i.e. a solution heat treatment step of heating the additive manufactured object for 0.5 to 10 hours at a temperature of 1150 to 1250°C), precipitation heat treating at 1975°F+/-25°F (1066 to 1093°C) for 4 hours, then aging at 1600°F+/-25°F (857 to 885°C) for 20 hours (5:1-20) (i.e. an aging treatment). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 21, DeLuca teaches the temperatures for the “super solution” heat treatment are based on a gradient heat treatment (5:1-15, 21-35) using a stepped ramp cycle (3:43-45) (i.e. a heat treatment for stress removal is performed before the heat treatment step for carbide precipitation optimization) (5:21-35).
Regarding claim 22, DeLuca teaches holding at 2285°F (1252°C) for 4 hours (i.e. a heat treatment step for carbide precipitation optimization), HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours (i.e. a HIP treatment is performed after the heat treatment step for carbide precipitation optimization and before the aging heat treatment step), precipitation heat treating at 1975°F+/-25°F (1066 to 1093°C) for 4 hours, then aging at 1600°F+/-25°F (857 to 885°C) for 20 hours (5:1-20) (i.e. an aging treatment). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 24, DeLuca teaches heat treatment to solution all of the hard carbide particles while leaving only enough of these particles in the grain boundaries to control grain growth where solutions carbides are reprecipitated as fine discrete particles (2:47-55). The composition (DeLuca 3:1-18, 37-41) and heat treatment (DeLuca 2:30-32, 47-55, 3:42-56, 5:1-20) of the prior art are substantially similar to the composition and heat treatment according to claim 16. It appears that the heat treated product of the prior art is substantially similar to the heat treated product claimed, including one or more M23C6 carbides being precipitated on average at grain boundaries per 10 um of grain boundary length by the heat treatment method.
Claims 16-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511).
Regarding claim 16, Illston teaches a method of additive manufacturing a superalloy composition (1:2-3) that after additive manufacturing (12:4-29) undergoes a conventional solution heat treatment at 1260°C for 2 hours (14:20-25) (i.e. a heat treatment step for carbide precipitation optimization of heating the additive manufactured object for 0.5 to 100 hours at 1255 to 1350°C) then precipitation hardening (‘aging’) at 871°C for 20 hours (14:26-29) (i.e. an aging heat treatment step of heating the additive manufactured object for 1 to 30 hours at 800 to 950°C after the heat treatment step for carbide precipitation optimization).
Illston teaches selecting a superalloy with a carbon content towards the lower range of the alloy specification (5:17-20), but is silent to the composition of Ni-base alloy.
Cui teaches a nickel alloy for direct metal laser melting with a composition that overlaps with that claimed ([0004]) that can be used for welding, sintering, and laser melting ([0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 16
Cui [0004]
Co
15 to 25
About 8.5 to 19.5
Cr
10 to 25
About 22.2 to 22.8
Mo
0 to 3.5
-
W
0.5 to 10
About 1.8 to 2.2
Al
1.0 to 4.0
About 1.6 to 2.8 
Ti
0 to 5.0
About 2.2 to 2.4
Ta
0 to 4.0
-
Nb
(i.e. Columbium)
0 to 2.0
About 1.25 to 2.05
C
0.03 to 0.2
About 0.07 to 0.1
B
0.001 to 0.02
About 0.002 to 0.015
Zr
0 to 1.0
-
Ni
Balance
About 40 to 70


It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to use the alloy of Cui because it has improved low cycle fatigue, creep strain, oxidation resistance, and hot corrosion resistance (Cui [0009]). Further, the alloy of Cui is used for laser melting (Cui [0009]) and the additive manufacturing process of Illston is a laser melting process (Illston 12:1-29).
Regarding claim 17, Cui teaches about 1.6 to 2.8% Al, about 2.2 to 2.4% Ti, about 1.8 to 2.2% W, and no Mo ([0004]). Al(%)+0.5xTi(%) is about 2.7 to 4%. W(%)+0.5xMo(%) is about 1.8 to 2.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, Cui teaches a nickel alloy composition ([0004]). T1 calculated from the composition of Cui is 1083 to 1243, which is below the 1260°C (Illston 14:20-25) temperature of the heat treatment step for carbide precipitation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 19, Cui teaches about 2.2 to 2.4% Ti, no Ta, and about 1.25 to 2.05% Nb ([0004]). A total content of Ti, Ta, and Nb is about 3.45 to 4.45%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 24,the composition (Cui [0004]) and heat treatment (Illston 14:20-29) of the prior art are substantially similar to the composition and heat treatment according to claim 16. It appears that the heat treated product of the prior art is substantially similar to the heat treated product claimed, including one or more M23C6 carbides being precipitated on average at grain boundaries per 10 um of grain boundary length by the heat treatment method.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) as applied to claim 16 above, and further in view of DeLuca (5,820,700).
Regarding claim 20, Illston is silent to performing a solution heat treatment step for 0.5 to 10 hours at 1150 to 1250°C between the heat treatment step for carbide precipitation optimization and the aging heat treatment step.
DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment at 2285°F for 4 hours, HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours (i.e. a solution heat treatment step of heating the additive manufactured object for 0.5 to 10 hours at a temperature of 1150 to 1250°C), precipitation heat treatment at 1975°F+/-25°F for 4 hours, then aging at 1600°F+/-25°F for 20 hours (3:43-56, 5:5-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to perform HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours after super solution heat treatment because it is below the solvus temperature (i.e. does not cause separation of the structure formed during the super solution heat treatment) and eliminates porosity, cavities, and voids, which significantly increases elevated temperature fatigue resistance in hydrogen and air (DeLuca 2:43-46, 3:42-56). Further, reprecipitation of solutioned carbides as fine discrete particles with minimized size and frequency improves fatigue life (DeLuca 2:47-62).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) as applied to claim 16 above, and further in view of either one of Dial (US 2018/0002785) or Green (US 2012/0100030).
Regarding claim 21, Illston teaches applying a compressive stress treatment to the final component (5:21-28) while the part is still restrained from mechanical relaxation to reduce tensile stress (13:8-20). 
Illston is silent to the stress removal process being a heat treatment.
Dial teaches an additively manufactured nickel-based superalloy article ([0001]) that undergoes stress reduction by heating before solution heat treatment ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to reduce stress before solution heat treatment by heating because it substantially reduces the stress within the intermediate article (Dial [0026]) where the rapid solidification (i.e. additive manufacturing process) can result in high levels of residual stress (Dial [0015]).
As an alternative to Dial, Green teaches additive layer manufacturing of a superalloy ([0001]) that is nickel based ([0029]) where prior to heat treatment to form a y’ phase heat treatment a stress relief is performed ([0028], [0034]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to remove stress by heat treatment before heat treatment because lower stress prevents cracking during subsequent heat treatment (Green [0037]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) as applied to claim 16 above, and further in view of Das (US 2016/0273079) and DeLuca (5,820,700).
Regarding claim 22, Illston teaches performing a hot isostatic press (HIP) before solution heat treatment (14:1-11), but is silent to performing it after the heat treatment step for carbide precipitation and before the aging treatment step.
Das teaches rapid prototyping ([0003]) of a superalloy metal ([0008]) where after processing the superalloy metal is subject to heat treatment and hot isostatic pressing (HIP) in any order ([0014], [0058]).
DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment at 2285°F for 4 hours, HIPping at 2165°F+/-25°F for 4 hours, precipitation heat treatment at 1975°F+/-25°F for 4 hours, then aging at 1600°F+/-25°F for 20 hours (5:5-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to perform the hot isostatic press after the solution heat treatment because it eliminates porosity, which significantly increases elevated temperature fatigue resistance (DeLuca 2:39-46) where the order of the heat treatment and HIPping control the texture/microstructure of the final component as well as the ductility and creep resistance (Das [0058]).
Claims 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) and DeLuca (US 5,820,700).
In the event it is determined that the example conventional solution heat treatment and precipitate hardening (‘aging’) of Illston are not applicable to the composition of Cui, then the below rejection is applied.
Regarding claim 16, Illston teaches a method of additive manufacturing a superalloy composition (1:2-3) that after additive manufacturing (12:4-29) undergoes a conventional solution heat treatment (14:20-25) then precipitation hardening (‘aging’) (14:26-29).
Illston teaches selecting a superalloy with a carbon content towards the lower range of the alloy specification (5:17-20), but is silent to the composition of Ni-base alloy.
Cui teaches a nickel alloy for direct metal laser melting with a composition that overlaps with that claimed ([0004]) that can be used for welding, sintering, and laser melting ([0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 16
Cui [0004]
DeLuca 3:1-18, 37-41
Co
15 to 25
About 8.5 to 19.5
17.0 max
Cr
10 to 25
About 22.2 to 22.8
6.0 to 22.0
Mo
0 to 3.5
-
9.0 max
W
0.5 to 10
About 1.8 to 2.2
12.5 max
Al
1.0 to 4.0
About 1.6 to 2.8 
6.7 max
Ti
0 to 5.0
About 2.2 to 2.4
5.0 max
Ta
0 to 4.0
-
4.5 max
Nb
(i.e. Columbium)
0 to 2.0
About 1.25 to 2.05
1.25 max 
C
0.03 to 0.2
About 0.07 to 0.1
0.006 to 0.17
B
0.001 to 0.02
About 0.002 to 0.015
Minor amount
Zr
0 to 1.0
-
Minor amount
Ni
Balance
About 40 to 70
Remainder
Hf
-
-
2.5 max
Fe
-
-
18.5 max
Rh
-
-
3.25 max


It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to use the alloy of Cui because it has improved low cycle fatigue, creep strain, oxidation resistance, and hot corrosion resistance (Cui [0009]). Further, the alloy of Cui is used for laser melting (Cui [0009]) and the additive manufacturing process of Illston is a laser melting process (Illston 12:1-29).
Illston in view of Cui are silent to the details of the solution heat treatment and precipitation aging for the composition of Cui.
DeLuca teaches a nickel base superalloy (1:12-14) with a composition (3:1-18, 37-41) that is overlaps with the composition of Cui processed by heat treatment (2:30-32) to solution all of the hard particles such as carbides that can be the source of fatigue cracks leaving only enough of these particles in the grain boundaries to control grain growth (i.e. heat treatment step for carbide precipitation optimization) (2:47-55) at a temperature approximately 50°F above the y’ solvus temperature (i.e. at a temperature according to contents (mass%) of component elements of the Ni-base alloy) followed by conventional lower temperature heat treatments (3:42-56) with an example being held at 2285°F (1252°C) for 4 hours (i.e. a heat treatment step for carbide precipitation optimization of heating the additive manufacture object for 0.5 to 100 hours at 1255 to 1350°C), HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours, precipitation heat treating at 1975°F+/-25°F (1066 to 1093°C) for 4 hours, then aging at 1600°F+/-25°F (857 to 885°C) for 20 hours (5:1-20) (i.e. an aging treatment for 1 to 30 hours at a temperature of 800 to 950°C after the heat treatment step for carbide precipitation optimization). In DeLuca the heat treatment at approximately 50°F above the y’ solvus temperature (3:42-56) is dependent on the alloy composition and overlaps with the claimed range of 1,255 to 1,350°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the solution heat treatment of Illston to be that taught by DeLuca because it forms a high strength nickel base columnar grain or equiaxed superalloy material highly resistant to hydrogen embrittlement and with increased fatigue resistance (DeLuca 2:30-38) by eliminating script carbides that act as discontinuities and stress risers and fatigue crack initiation sites (DeLuca 2:38-46) and leaving only enough particles in the grain boundaries to control grain growth (DeLuca 2:47-55).
Regarding claim 17, Cui teaches about 1.6 to 2.8% Al, about 2.2 to 2.4% Ti, about 1.8 to 2.2% W, and no Mo ([0004]). Al(%)+0.5xTi(%) is about 2.7 to 4%. W(%)+0.5xMo(%) is about 1.8 to 2.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, Cui teaches a nickel alloy composition ([0004]). T1 calculated from the composition of Cui is 1083 to 1243, which is below the 1260°C (Illston 14:20-25) temperature of the heat treatment step for carbide precipitation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 19, Cui teaches about 2.2 to 2.4% Ti, no Ta, and about 1.25 to 2.05% Nb ([0004]). A total content of Ti, Ta, and Nb is about 3.45 to 4.45%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment at 2285°F for 4 hours, HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours (i.e. a solution heat treatment step of heating the additive manufactured object for 0.5 to 10 hours at a temperature of 1150 to 1250°C), precipitation heat treatment at 1975°F+/-25°F for 4 hours, then aging at 1600°F+/-25°F for 20 hours (3:43-56, 5:5-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to perform HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours after super solution heat treatment because it is below the solvus temperature (i.e. does not cause separation of the structure formed during the super solution heat treatment) and eliminates porosity, cavities, and voids, which significantly increases elevated temperature fatigue resistance in hydrogen and air (DeLuca 2:43-46, 3:42-56). Further, reprecipitation of solutioned carbides as fine discrete particles with minimized size and frequency improves fatigue life (DeLuca 2:47-62).
Regarding claim 24, the composition (Cui [0004]) and heat treatment (Illston 14:20-29) of the prior art are substantially similar to the composition and heat treatment according to claim 16. It appears that the heat treated product of the prior art is substantially similar to the heat treated product claimed, including one or more M23C6 carbides being precipitated on average at grain boundaries per 10 um of grain boundary length by the heat treatment method.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) and DeLuca (US 5,820,700) as applied to claim 16 above, and further in view of either one of Dial (US 2018/0002785) or Green (US 2012/0100030).
Regarding claim 21, Illston teaches applying a compressive stress treatment to the final component (5:21-28) while the part is still restrained from mechanical relaxation to reduce tensile stress (13:8-20). 
Illston is silent to the stress removal process being a heat treatment.
Dial teaches an additively manufactured nickel-based superalloy article ([0001]) that undergoes stress reduction by heating before solution heat treatment ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to reduce stress before solution heat treatment by heating because it substantially reduces the stress within the intermediate article (Dial [0026]) where the rapid solidification (i.e. additive manufacturing process) can result in high levels of residual stress (Dial [0015]).
As an alternative to Dial, Green teaches additive layer manufacturing of a superalloy ([0001]) that is nickel based ([0029]) where prior to heat treatment to form a y’ phase heat treatment a stress relief is performed ([0028], [0034]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to remove stress by heat treatment before heat treatment because lower stress prevents cracking during subsequent heat treatment (Green [0037]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Cui (US 2016/0082511) and DeLuca (US 5,820,700) as applied to claim 16 above, and further in view of Das (US 2016/0273079).
Regarding claim 22, Illston teaches performing a hot isostatic press (HIP) before solution heat treatment (14:1-11), but is silent to performing it after the heat treatment step for carbide precipitation and before the aging treatment step.
Das teaches rapid prototyping ([0003]) of a superalloy metal ([0008]) where after processing the superalloy metal is subject to heat treatment and hot isostatic pressing (HIP) in any order ([0014], [0058]).
DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment at 2285°F for 4 hours, HIPping at 2165°F+/-25°F for 4 hours, precipitation heat treatment at 1975°F+/-25°F for 4 hours, then aging at 1600°F+/-25°F for 20 hours (5:5-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to perform the hot isostatic press after the solution heat treatment because it eliminates porosity, which significantly increases elevated temperature fatigue resistance (DeLuca 2:39-46) where the order of the heat treatment and HIPping control the texture/microstructure of the final component as well as the ductility and creep resistance (Das [0058])
Related Art
Budinger (US 5,523,170)
Budinger teaches repair of an article having a high temperature superalloy body (1:6-10) where a nickel base repair alloy is diffusion bonded to the surface of a high temperature superalloy body (2:6-19), the repair alloy composition overlaps with the claimed Ni-based alloy (2:18-25), and after application of the powder to the base alloy (6:18-33) the article is heated to 2275 to 2325 °F (1246 to 1274°C) for a shorter brazing time of about 20 minutes to about 1 hour, diffusion heated at 2075 to 2125 °F (1135 to 1163°C) for about 1 to 4 hours , then heated at 2150 to 2200 °F (1177 to 1204°C) for about 1 to 2 hours, then aged at about 1600 to 1700 °F (871 to 927°C) (6:33-54) for about 1 to 16 hours (4:34-38). The repair alloy of Budinger includes about 0.08 to 0.7% B (2:18-25), which falls outside the claimed range of B of 0.001 to 0.02%.
Maurer (US 4,253,884)
	Maurer teaches heat treating a nickel-base superalloy (1:4-5) with a composition that overlaps with that claims (1:59-68) by heating to a temperature of at least 2050°F (1121°C), then heating within the temperature range of 1800 to 2000°F (982 to 1093°C), and then treating at a temperature between 1500 and 1800°F (816 to 982°C) (2:8-19) where the treatment of at least 2050°F (1121°C) puts some carbides into solution (2:26-35), the treatment at 1800 to 2000°F (982 to 1093°C) precipitates discrete M23C6 carbides at grain boundaries (2:36-43), and the treatment at 1500 to 1800°F (816 to 982°C) precipitates discrete carbide particles (2:44-49).
Seo (US 2016/0177424)
	Seo teaches a Ni-based superalloy ([0003]) with M23C6 precipitates at grain boundaries ([0025], [0031]) processed by solution treatment of a homogenization heat treatment at 1280°C for 4 hours, first aging at 1080°C for 4 hours, then second aging at 871°C for 24 hours ([0029], [0085]-[0098]). The composition of Seo ([0029], [0058]-[0082]) does not read on that claimed.
Iseda (CN 104975204 machine translation)
	Iseda teaches a method of manufacturing a Ni-based heat-resistant alloy welded joint (abstract) with a weld material composition close to that claimed ([0054], [0055]) manufactured by heating to 900 to 1275°C for t1, which is dependent on T1 ([0050]-[0053]) then heating at 500 to 650°C for 5 to 180 minutes ([0056]-[0058]). The second heating step of Iseda does not read on the claimed aging step.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735